EXHIBIT 13.2 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Pointer Telocation, Ltd. (the “Company”) on Form 20-F for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Zvi Fried, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.the Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of the Company. October 30, 2013 /s/ Zvi Fried Zvi Fried Chief Financial and Principal Accounting Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
